Title: To George Washington from Major General Israel Putnam, 5 January 1779
From: Putnam, Israel
To: Washington, George


  
    Dear Sir
    Camp at Reading [Conn.] 5 Jany 1779
  
I have just been favoured with yours of the 20th and 26th Ulto have noticed the contents, and shall regulate matters accordingly.
  Nothing new has happened since I had the honor to address you on the subject of the disturbances in General Huntingtons Brigade, which I am happy to inform you has not been repeated, or attended with any farther ill consequences. The Prisoners, who were confined as being the chief instigators & ringleaders in the meeting, are still under the Provost-Guard; Tho if we may judge of their new disposition, by the Petition they have presented to me, (a copy of which is inclosed) there is little reason to doubt of their being truly sensible, of the enormity of their crime, & fully resolved to atone for it, by a reverse of conduct, should they obtain a pardon. The subject is exceedingly delicate, and after the just representation, which I gave, of the circumstances, in my last; I wished to avail myself of your Excellency’s opinion, whether pardon or punishment was most likely to produce the desired effect: for to me there seems, scarcely to be a middle way, in the present case, between capital punishment, and absolute remis<sion>.
I am fully sensible, there are many things to be taken into consideration; on the one hand, the dangerous example, of suffering such proceedings to pass with impunity; or the other, the particular circumstances & character of the Prisoners, most of whom I am well informed, are sober, spirited, ambitious Young fellows of good families & educations, who have signalized themselves in action, & acquired the best reputations as Soldiers—I shall do nothing rashly in the affair, nor take my ultimate resolution, untill I have heard from you, or consulted the Field Officers of the Regiments, to which they belong.
I learn, from Long Island, that there is a considerable Detachment, of the <mutilated> gone to the East end of it, by <mutilated> 1500 to 3000, said to be under the command of Sir William Erskine, their object unknown, conjectured by some to be an attempt to procure Stock & forage—by others to make a descent on the main. I am with the greatest esteem your very humble Servt

  Israel Putnam

